Citation Nr: 1300022	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-09 351	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1946 to February 1948.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he currently has hearing loss and tinnitus as a result of noise exposure in service.  He alleges that he was assigned to serve as an instructor in firearms without hearing protection.

The record reflects that the Veteran's service personnel records are fire-related and that all efforts to obtain such records have been unsuccessful.  The Veteran was notified in May 2011 and June 2012 letters of the fire-related status of his service personnel records, and a formal memorandum of unavailability was issued by VA in June 2012.  The Board is mindful that, in a case such as this where service records are unavailable, VA has a heightened obligation to assist the Veteran in the development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Attention is directed to VA Fast Letter 10-35 (Sept. 2, 2010), which addresses claims for hearing loss or tinnitus as a result of noise exposure in service.  The letter states that each branch of the military has reviewed and endorsed lists of military occupational specialties (MOS) and the corresponding probability of hazardous noise exposure related to an individual's MOS.  The Duty MOS Noise Exposure Listing is available at http://vbaw.vba.va.gov/bl/21/rating/docs/dutymosnoise.xls.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.  The Veteran's DD Form 214 documents that his military occupational specialty was as a claims investigator for the military police.  According to the Duty MOS Noise Exposure Listing, the probability of hazardous noise exposure for the Veteran was moderate; therefore, his exposure to hazardous noise in service is established.

At the Veteran's August 1946 service entrance examination, he scored 20/20 bilaterally on the whispered voice test.  His service treatment records are silent for any complaints, findings, treatment, or diagnosis related to hearing loss or tinnitus.  Such records do document that he sustained a gunshot wound to the right thigh in September 1947 when a fellow soldier accidentally discharged a pistol while cleaning it.  At his February 1948 service separation examination, he scored 15/15 bilaterally on the whispered voice test.

Post-service medical records reflect that the Veteran was initially diagnosed with bilateral hearing loss through private audiological testing in June 1982.  Subsequent VA and private treatment records have documented ongoing treatment for bilateral hearing loss.  The Veteran has also alleged that he suffered from tinnitus during the period of claim.

At a July 2012 VA hearing loss and tinnitus examination, the Veteran reported that he first noticed hearing loss during military service.  Audiological testing revealed bilateral sensorineural hearing loss.  The Veteran denied having current tinnitus at the examination.  The examiner noted that there were no audiograms in the claims file when the Veteran was on active duty, and that there was no indication that the Veteran reported hearing or ear problems.  The examiner stated that, "due to lack of pertinent information," she could not resolve the issue as to whether or not hearing loss was related to the Veteran's noise exposure in service without resorting to mere speculation.

The July 2012 VA examiner did not take into account that the Veteran is conceded to have been exposed to hazardous noise in service based on his military occupational specialty.  She also did not take into account that he sustained a documented gunshot wound in service which would have been accompanied by loud noise.  Furthermore, while the Veteran denied having current tinnitus at the July 2012 examination, he has nevertheless submitted statements in support of his claim indicating that he experiences tinnitus.

In light of this information the Board does not find the July 2012 opinion to be wholly adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).  The claims must be to return the claims file to the July 2012 VA examiner in order to obtain a new medical opinion with adequate supporting rationale regarding the relationship between any current (i.e., during the period of current claim) hearing loss and tinnitus and his military noise exposure.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to the July 2012 VA hearing loss and tinnitus examiner.  The examiner should review the entire claims file (to specifically include this remand).  Based on the evidence of record, the examiner should opine whether it is at least as likely as not (a 50 percent or better probability) that any current (i.e., during the period of current claim) hearing loss and tinnitus are related to any incident of the Veteran's military service.  The examiner is to specifically consider that is has been established that the Veteran was exposed to loud noise in service based on his military occupational specialty, and that he sustained a documented gunshot wound in service which would have been accompanied by loud noise.

A complete rationale for all opinions expressed must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

If the examiner determines that further examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.

If the previous examiner is no longer available, then a new examination should be conducted, and the requested opinion rendered, by another qualified examiner.

2.  Finally, ensure that the development sought is completed, arrange for any further development suggested by the additional evidence received, and then re-adjudicate the claims.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The purpose of this remand is to ensure that all necessary development is completed.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

